DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: "polyurethanepolymer" should have a space in the phrase. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-12, there does appear to be proper antecedent basis for the limitation “water-soluble organic solvents”.  The examiner assumes that it is to be part of the fluid carrier.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-18, 21, 23, 25, 27-28, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al (US H2113 H).
	Regarding claim 1, Nichols teaches an aqueous (Examples) inkjet ink (col. 15, lines 10-15) composition comprising a water-dispersible polyurethane having a backbone with pendent hydroxyl 
Regarding claims 2-4, Nichols teaches that the polyurethane resin has a hydroxyl number from about 10 to about 300 KOH/g (col. 4, lines 20-25) and a carboxyl number from about 5 to 70 KOH/g (col. 4, lines 25-30).
	Regarding claims 8-9, Nichols teaches that the polyurethane polymer has a number average molecular weight of 1,000 to 70,000 (col. 4, lines 20-25).
	Regarding claim 10, Nichols teaches that the fluid carrier comprises water and one or more water-soluble organic co-solvents (col. 10, lines 57-65).
	Regarding claims 11-12, Nichols teaches that the composition comprises (col. 6, lines 5-25):
0.1 to 20  % by weight of the polyurethane resin
1 to 20 % by weight colorant
50 to 99 % by weight of the liquid carrier
The liquid carrier has a ratio of water to water miscible organic liquids which range from 100:0 to 30:70 (col. 11, lines 10-20).
It is noted that the crosslinker is not mandatorily present. 
Regarding claim 13, Nichols teaches an aqueous (Examples) inkjet ink (col. 15, lines 10-15) composition comprising a water-dispersible polyurethane having a backbone with pendent hydroxyl groups and neutralized carboxyl groups as indicated by the hydroxyl numbers and the acid number (col. 4 and col. 9).  The neutralized carboxyl groups are in the form of a salt such as an ammonium carboxylate salt or a tertiary amine carboxylate salt (col. 9, lines 35-40).
Regarding claim 14, Nichols teaches an aqueous (Examples) inkjet ink (col. 15, lines 10-15) composition comprising a water-dispersible polyurethane having a backbone with pendent hydroxyl 
Regarding claim 15, Nichols teaches that the polyurethane polymer comprises a reaction product of an isocyanate with a polyol (col. 4, lines 1-10).
Regarding claim 16, Nichols teaches that the polyol can be a diol (col. 4, lines 45-55).
Regarding claim 17, Nichols teaches that the ionic polyol can be 2, 2-dimethylolpropionic acid (col. 4, lines 60-61).
Regarding claim 18, Nichols teaches that the colorant can be a dye or pigment (col. 11, lines 40-45).
Regarding claim 21, Nichols teaches that the composition can further comprising humectants, penetrating agents, and pH modifiers (col. 13, lines 15-35).
Regarding claims 23 and 27, Nichols teaches a method of preparing the composition of claim 1 comprising mixing together the polyurethane polymer, colorant and fluid carrier to form the inkjet ink composition (Examples).  Please see the rejection of claim 1 for the compositional limitations.
Regarding claim 25, Nichols teaches that the method further comprises mixing the polyurethane polymer, colorant and fluid carrier with one or more additives (Examples).  The crosslinking agent is not mandatorily present.
Regarding claim 28, Nichols teaches that the polyurethane comprises reacting the polyurethane polymer having a backbone with pendant hydroxyl groups and pendant un-neutralized carboxyl groups with a neutralizing agent as recited to form carboxylic acid into carboxylate salts (col. 9, lines 10-40).
Regarding claim 31, Nichols teaches a method of printing on a print substrate comprising using an inkjet print head to deposit an inkjet ink composition of claim 1 on the print substrate to form an image thereon (Examples).
Regarding claim 33, Nichols teaches that the print substrate is paper (Examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10-13, 18-25 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011) 
Regarding claim 1, Hong teaches an aqueous ([0042]) inkjet ink composition ([0058]) comprising:
a water dispersible ([0030]) carboxylated polyurethane which is neutralized ([0029])
a colorant ([0022])
a fluid carrier ([0041])
a crosslinker ([0032])
	Hong teaches that the carboxylated polyurethane can be a commercial polyurethane called Alberdingk ([0029]), however fails to teach a) that the polyurethane has hydroxyl groups.
	Alberdingk teaches a hydroxyl functional polyurethane dispersion called DUR 95 (page 1).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the DUR 95 of Alberdingk as the polyurethane of Hong.  One would have been motivated to do so because Hong directly encourages one to do so.  Also, Alberdingk teaches that it produces high gloss and scratch resistant coatings (page 1).
	Regarding claim 10, Hong teaches that the fluid carrier comprises: water and a water soluble organic cosolvent or a water miscible cosolvent ([0042]).
	Regarding claim 11-12
0.1 to 40% by weight of the polyurethane ([0030])
1.0 to 40 % by weight colorant [(0027])
5 to 40 % by weight water-soluble organic solvent ([0043])
0.1 to 40 % by weight of a crosslinker ([0033])
The balance water (Examples)
Regarding claim 13, Hong teaches that the carboxyl groups are neutralized with a tertiary amine ([0029]) carboxylate salts (Table II).
Regarding claim 18, Hong teaches that the colorant is a pigment ([0023]).
Regarding claim 19, Hong teaches that the crosslinker is a water dispersible polymer comprising a carbodiimide group ([0032]), etc.
Regarding claim 20, Hong teaches that the mean particle size and viscosity of the composition increases by less than 20% over a two week period in a sealed storage at 60C as determined by an accelerated shelf life ([0039]).
Regarding claim 21, Hong teaches that additional additives can be included in the composition, including preservatives, surfactants, pH modifiers ([0046]), etc.
Regarding claim 22, Hong teaches that additional additives can be included in the composition including antioxidants, UV absorbers, etc ([0056]).
Regarding claim 23-24, Hong teaches a method of preparing the composition of claim 1, comprising mixing together the polyurethane polymer, the colorant, the fluid carrier and the crosslinker to form the inkjet ink composition ([0069]).
Regarding claim 25, Hong teaches that the additives can be mixed with the other components of the composition ([0069]).
Regarding claim 27, modified Hong teaches that the polyurethane polymer having a backbone with pendent hydroxyl groups and pendant neutralized carboxyl groups (please see rejection of claim 1).
Regarding claim 28, Hong teaches that the carboxyl groups of the polyurethane are neutralized with a tertiary amine ([0029]) to form carboxylate salts (Table II).
Regarding claim 29, Hong teaches an inkjet cartridge comprising a container and the composition of claim 1 which is in the container ([0065]).
Regarding claim 30, Hong teaches a method of filling an inkjet ink cartridge comprising conducting the ink composition of claim 1 through an opening of a housing of a cartridge to an internal reservoir within the housing, filling the internal reservoir and then sealing the opening of the housing ([0062], Examples).
Regarding claim 31-33, Hong teaches a method of printing on a print substrate, comprising using an inkjet print-head to deposit the ink of claim 1 on a print substrate ([0066]).  The print substrate can be plastic, glass, metal, paper, etc. ([0066]).  There is a drying step which includes applying heat to the substrate ([0067]).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011) and Kraiter et al (US 2012/0223999).
The discussion regarding Hong and Alberdingk Boley in paragraph 8 above are incorporated here by reference.
Regarding claims 6-7, Hong teaches that the carboxylated polyurethane can be a commercial polyurethane called Alberdingk ([0029]), however fails to teach that the polyurethane has the desired glass transition temperature.
	Alberdingk teaches a hydroxyl functional polyurethane dispersion called DUR 95 (page 1). It is noted the DUR 95 is the polyurethane used in the instant application and therefore would inherently have the desired glass transition temperature.  In addition, Kraiter teaches an inkjet ink composition 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the polyurethane of modified Hong have the glass transition temperature as taught by Kraiter.  One would have been motivated to do so in order to receive the expected benefit of having a smear resistant ink (Kraiter, Abstract).
Claims 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0139595) in view of Alberdingk Boley (Product Information, DUR 95, 2011), and Bruchmann et al (US 2005/0172853).
The discussion regarding Hong and Alberdingk Boley in paragraph 8 above are incorporated here by reference.
Regarding claims 5 and 26, Hong teaches an aqueous ([0042]) inkjet ink composition ([0058]) comprising a water dispersible ([0030]) carboxylated polyurethane which is neutralized ([0029])
However, Hong fails to teach that the structure for the polyurethane is branched, hyperbranched, star and/or dendritic.
Bruchmann teaches an inkjet ink ([0207]) which incorporates a hyperbranched polyurethane (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the hyperbranched structure as taught by Bruchmann for the polyurethane of Hong.  One would have been motivated to do so in order to receive the expected benefit of improving the ability to disperse additives within the composition (Bruchmann, [0017]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,711,488. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a dispersion comprising a colorant, a polyurethane polymer, a crosslinker and a liquid carrier with storage stability.
Claims 1-33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19, 21-23 and 25-33 of copending Application No. 15/783,917. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a dispersion comprising a colorant, a polyurethane polymer, a crosslinker and a liquid carrier.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764